United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1600
                                    ___________

Patricia J. Robinson,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *    [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                           Submitted: November 7, 2000
                               Filed: November 16, 2000
                                   ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Patricia J. Robinson appeals the district court’s1 order affirming the
Commissioner’s decision to deny her application for disability insurance benefits.
Robinson had alleged she could not work because of polio-related deformed feet;
swollen, painful knees; fatigue and weakness; and pain in her right hip and back. After
a hearing, the administrative law judge (ALJ) found that, based in part on vocational
expert (VE) testimony--and despite Robinson’s severe post-polio-related joint and back

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
pain, as well as major depression, post traumatic stress disorder, and personality
disorder--she had the residual functional capacity to work as a cashier, an unskilled
sedentary job. For reversal, Robinson argues (1) the hypothetical upon which the VE
based his opinion was inadequate because it did not include borderline intellectual
functioning, fatigue, and the need to lie down most of the day; and (2) the ALJ erred
by not specifically discussing Listing 11.11, as required by the Program Operations
Manual System guideline on evaluating the late effects of polio.

       Having carefully reviewed the record, we conclude that the ALJ’s decision is
supported by substantial evidence. See Roberts v. Apfel, 222 F.3d 466, 468 (8th Cir.
2000) (standard of review). The ALJ arranged for a post-hearing consultation, at which
time the consulting psychologist determined that Robinson’s level of intellectual
function was “probably” average. Further, the ALJ was not required to include in the
hypothetical Robinson’s alleged fatigue and need to lie down because he properly
discredited Robinson’s subjective complaints on these matters. The ALJ noted, among
other things, the limited objective medical evidence supporting her allegations, her
failure consistently to seek medical treatment, her former employer’s assessment of
work she had performed immediately before the alleged onset of disability, statements
she had made that were unsupported or conflicting, and her failure to mention to
consultants certain problems she described at the hearing. See Riggins v. Apfel, 177
F.3d 689, 694 (8th Cir. 1999) (ALJ may exclude claimant’s subjective complaints from
hypothetical where ALJ discredits them as unsupported by whole record); cf. Haggard
v. Apfel, 175 F.3d 591, 594-95 (8th Cir. 1999) (decision of ALJ who considers, but for
good cause expressly discredits, claimant’s subjective complaints of pain will not be
disturbed; evidence as whole supported ALJ’s conclusion that claimant had some pain,
but not precluding all work).

       We decline to address Robinson’s second argument, as she did not raise it in the
district court, and we conclude no manifest injustice will result. See Roberts, 222 F.3d
at 470.

                                          -2-
Accordingly, we affirm the judgment of the district court.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-